In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                           No. 13-638V
                                      Filed: March 20, 2014
                                       Not for Publication


*************************************
LAURA ANN JACQUES,                        *
                                          *
               Petitioner,                *
                                          *                       Damages decision based on
 v.                                       *                       stipulation; influenza vaccine;
                                          *                       shingles; fees and costs decision
SECRETARY OF HEALTH                       *                       based on stipulation
AND HUMAN SERVICES,                       *
                                          *
               Respondent.                *
                                          *
*************************************
Jay A. Bansal, Tempe, AZ, for petitioner.
Lisa A. Watts, Washington, DC, for respondent.

MILLMAN, Special Master


     DECISION AWARDING DAMAGES AND ATTORNEYS’ FEES AND COSTS 1

         On March 20, 2014, the parties filed the attached stipulation in which they agreed to
settle this case and described the settlement terms. Petitioner alleges that she suffered from
shingles as a result of her receipt of influenza vaccine on September 25, 2012. Petitioner further
alleges that she suffered the residual effects of this injury for more than six months. Respondent
denies that petitioner’s shingles, or any other injury, was caused in fact by the influenza vaccine
and further denies that petitioner’s current disabilities are sequelae of a vaccine-related injury.
Nonetheless, the parties agreed to resolve this matter informally.

1
  Because this unpublished decision contains a reasoned explanation for the special master’s action in this
case, the special master intends to post this unpublished decision on the United States Court of Federal
Claims’s website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat.
2899, 2913 (Dec. 17, 2002). Vaccine Rule 18(b) states that all decisions of the special masters will be
made available to the public unless they contain trade secrets or commercial or financial information that
is privileged and confidential, or medical or similar information whose disclosure would constitute a
clearly unwarranted invasion of privacy. When such a decision is filed, petitioner has 14 days to identify
and move to redact such information prior to the document=s disclosure. If the special master, upon
review, agrees that the identified material fits within the banned categories listed above, the special
master shall redact such material from public access.
        The court finds the terms to be reasonable, hereby adopts the parties’ stipulation, and
awards compensation in the amount and on the terms set forth therein. Pursuant to the
stipulation, the court awards a lump sum of $55,000.00, representing all damages that would be
available under 42 U.S.C. § 300aa–15(a) (2012).

        The parties have also agreed on an appropriate amount for attorneys’ fees and costs in
this case. Petitioner requests $11,431.75 in attorneys’ fees and costs and $375.00 in petitioner’s
out-of-pocket expenses. Respondent does not object to these amounts. The undersigned finds
these amounts to be reasonable.

        Accordingly, the court awards:

        a. a lump sum of $55,000.00, representing reimbursement for all damages that would be
           available under 42 U.S.C. § 300aa–15(a). The award shall be in the form of a check
           made payable to petitioner in the amount of $55,000.00.

        b. a lump sum of $11,431.75, representing reimbursement for attorneys’ fees and costs.
           The award shall be in the form of a check made payable jointly to petitioner and the
           Law Offices of Jay A. Bansal in the amount of $11,431.75.

        c. a lump sum of $375.00, representing reimbursement for petitioner’s out-of-pocket
           expenses. The award shall be in the form of a check made payable to petitioner in
           the amount of $375.00.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment herewith.2


IT IS SO ORDERED.


Dated: March 20, 2014                                                          /s/ Laura D. Millman
                                                                                  Laura D. Millman
                                                                                   Special Master




2
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party, either separately or
jointly, filing a notice renouncing the right to seek review.
                                                    2